EHRLICH, Judge,
specially concurring.
I concur only because the referee’s report was uncontested. Under other circumstances, I would vote to disbar the respondent. He now stands convicted of three separate violations of trust accounts and of a different, but no less reprehensible, method of stealing from a client. He has failed to keep the Bar notified of his whereabouts, and thus has shown utter disregard for the rules and procedures of the Bar. What further evidence can we require to show that respondent is not fit to be a member of The Florida Bar?